DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I and the species, listed below, in the reply filed on 4/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    396
    677
    media_image1.png
    Greyscale


Based on the forgoing, claims 1-3, 9,18, 21 and 58 read on the elected invention and are treated on the merits, below.  Consequently, claims 10, 23, 28, 29, 40, 43, 53, 59, 60, 64, 65 are withdrawn from consideration as exclusively covering a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 9 and 58 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by:
Kaneko et al., Bioconjugate Chemistry (1991), 2(3), 133-41 (Kaneko);
U.S. Publication No. 20160074527 based on an application by Flygare et al. (Flygare);
U.S. Publication No. 20130266595 based on an Application by Flygare et al. (Flygare II); 
U.S. Publication No. 20140030279 based on an Application by Polakis et al. (Polakis); 
U.S. Publication No. 20140134193 based on an Application by Subramanyam et al. (Subramanyam); 
U.S. Publication No. 20150165063 based on an Application by Flygare et al. (Flygare III); 
U.S. Publication No. 20160074528 based on an Application by Flygare et al. (Flygare IV); 
The references teach conjugation of antibodies with the recited reagents.
See Kaneko:

    PNG
    media_image2.png
    342
    415
    media_image2.png
    Greyscale


Flygare teaches the following compounds, used in conjugation as drug-linker reagents:

    PNG
    media_image3.png
    654
    427
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    116
    421
    media_image4.png
    Greyscale

The required manner of conjugation (claim 58) is disclosed, see paragraphs 0526+.

Flygare II:

    PNG
    media_image5.png
    472
    448
    media_image5.png
    Greyscale


See Polakis:

    PNG
    media_image6.png
    193
    451
    media_image6.png
    Greyscale

page 55, for example

See Subramanyam:

    PNG
    media_image7.png
    112
    553
    media_image7.png
    Greyscale

See Page 159.

Flygare III:

    PNG
    media_image8.png
    288
    298
    media_image8.png
    Greyscale


See Flygare IV:

    PNG
    media_image9.png
    242
    263
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    359
    274
    media_image10.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
 Kaneko et al., Bioconjugate Chemistry (1991), 2(3), 133-41 (Kaneko);
U.S. Publication No. 20160074527 based on an application by Flygare et al. (Flygare);
U.S. Publication No. 20130266595 based on an Application by Flygare et al. (Flygare II); 
U.S. Publication No. 20140030279 based on an Application by Polakis et al. (Polakis); 
U.S. Publication No. 20140134193 based on an Application by Subramanyam et al. (Subramanyam); 
U.S. Publication No. 20150165063 based on an Application by Flygare et al. (Flygare III); 
U.S. Publication No. 20160074528 based on an Application by Flygare et al. (Flygare IV); 
all in view of De Savi et al., J. Med. Chem. 2015, 58, 8128−8140 (De Savi) or U.S. Publication No. 20140357661 based on an application by Bradbury et al. (Bradbury). 

The primary references may fail to explicitly teach the drug required by the rejected claims.  However, it is for that proposition that the examiner has joined the secondary references.  Specifically, De Savi teaches, the recited anti-cancer drugs, namely AZD9496:

    PNG
    media_image11.png
    227
    692
    media_image11.png
    Greyscale

See Akhtar, also teaching the recited anti-cancer drugs:

    PNG
    media_image12.png
    213
    241
    media_image12.png
    Greyscale
	
	In this way, those of ordinary skill could have applied the drugs of the secondary references in the manner required and predictable fashion for the purposes of obtaining the recited ADC.  Specifically, the primary references teach the recited reagents are used in antibody conjugation.  The ancillary references are added for the proposition that other anti-cancer drugs are applicable to this process of conjugation.  In particular, the particular known technique alternate drug substitution is recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique, such as to the conjugates formed in the primary references, would have yielded predictable results.  Accordingly, using the recited drugs in an ADC would have been prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 9 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-43 of U.S. Application No. 14/856,914;
Claims 33-36 of U.S. Patent No. 111356303; 
Claims 26-31 of U.S. Patent No. 10442836;
Claims 9-20 of U.S. Patent No. 10149913;
Claims 1-15 of U.S. Patent No. 11090322;
Claims 36-40 of U.S. Patent No. 10077318;
Claims 1-6 of U.S. Patent No. 10556895;
Claims 1-18 of U.S. Patent No. 11104673;
Claims 1-9 of U.S. Patent No. 10058613;
Claim 17 of U.S. Patent No. 10632196;
Claims 1-22 of U.S. Patent No. 10729738.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Specifically, the conflicting claims recite methods of a scope that overlasp with that of the rejected claims in a manner rendering the rejected claims prima facie obvious.  In particular, the difference between the methods of the conflicting claims and the claimed invention is that the conflicting claims do not recite the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, the conflicting claims recite the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Some of the conflicting claims may recite drug-linker compounds/reagents.  However, the specification of these patents and applications disclose the utility of the recited compounds as covered by the instant methods of using the compounds, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. where the district court ruled that the claims of the ‘826 patent were invalid in light of the ‘614 patent which disclosed gemcitabine’s use in cancer treatment, but did not claim it. In making this ruling, the district court relied on the Federal Circuit’s earlier rulings on double patenting of compound claims, mainly Geneva Pharmaceuticals, Inc, v. GlaxoSmithKline PLC, 349 F. 3d 1373 (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008). In both of these cases, the Federal Circuit found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. The cases also established that in determining the scope of compound claims for a double patenting rejection one must look to the specification to interpret the utility of the compound.

Claims 18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-43 of U.S. Application No. 14/856,914;
Claims 33-36 of U.S. Patent No. 111356303; 
Claims 26-31 of U.S. Patent No. 10442836;
Claims 9-20 of U.S. Patent No. 10149913;
Claims 1-15 of U.S. Patent No. 11090322;
Claims 36-40 of U.S. Patent No. 10077318;
Claims 1-6 of U.S. Patent No. 10556895;
Claims 1-18 of U.S. Patent No. 11104673;
Claims 1-9 of U.S. Patent No. 10058613;
Claim 17 of U.S. Patent No. 10632196;
Claims 1-22 of U.S. Patent No. 10729738; 
All in view of De Savi or Bradbury.  
Claims 18 and 21 recite drug components not explicitly recited by the conflicting claims.  However, substitution of the recited drugs for those recited in the conflicting claims would have been prima facie obvious in view of De Savi and Bradbury, as outlined above.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642